Name: Commission Regulation (EEC) No 2895/91 of 1 October 1991 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/132. 10. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2895/91 of 1 October 1991 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2841 /91 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2841 /91 to the infor ­ mation known to the Commission that the export refunds should be altered, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 2841 /91 the amount of ' 195,00 (**)' given for destination 056 for product code 0405 00 10 700 is replaced by '201,00 (*")'. Article 2 This Regulation shall enter into force on 2 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 150, 15. 6. 1991 , p. 19 . 0 OJ No L 272, 28. 9 . 1991 , p. 27.